DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: penetrating part in claim 1; suction unit in claim 1; and interference avoidance part in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the chip suction port is formed from an area between the upper parts of the side wall portions closer to the lower communication hole” in Lines 38-39.  It is unclear what is meant by the port being formed from an area.  It is unclear if it is merely a location or if it is requiring that the port be formed of something or if there is something missing from the claim in terms of from X to Y.  In addition, it is unclear what “closer” references in terms of what feature is closer to what feature.  The term “closer” requires a reference as in A is closer to B than C.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (KR 10-1696263 B1) in view of Nakajima (US Patent No. 9,707,639 B2).
(Claim 1) Gong et al. (“Gong”) discloses a tip dresser (10) that includes a housing (Fig. 3) that has a hollow part therein and upper and lower communication holes that oppose one another and communicate with the hollow part (Fig. 6); a cutting member (11) is between the upper and lower communication holes of the housing (Fig. 6), the rotary holder having a pair of curved recesses corresponding to respective ones of the upper and lower communication holes and a penetrating part extending through along a rotation axis (Fig. 6); and the cutting member (11) attached to an inner side surface of the penetrating part (Fig. 9); in which one of a pair of opposing electrode tips for spot welding is inserted into one of the curved recesses through the upper communication hole and the other is inserted into the other one of the curved recesses through the lower communication hole in the state that the rotary holder is being turned, to thereby cut each distal end of the electrode tips by the cutting member (Figs. 6, 9).  The tip dresser includes a suction unit (300, 400) including a chip suction port provided at a location closer to the lower communication hole (Figs. 3-6).  The suction unit is configured to apply suction from the chip suction port for chips created in the penetrating part during a cutting operation and falling downward through the lower communication hole (Fig. 6).  The tip dresser also includes a plate shaped bracket (200) for mounting the suction unit to an underside of the housing (Figs. 6, 9).  The plate shaped bracket (200) has a cutout (211) opening to an edge of one end of the plate shaped bracket (Fig. 8).  The plate shaped bracket is attached to the housing with the one end positioned on a suction unit side and another end covering an area of the lower communication hole away from the suction unit and with a backside area of the cutout portion positioned corresponding to the curved recesses of the rotary holder (Figs. 4-6, 8).  The suction unit (300, 400) includes a cylindrical member (400) for generating an airflow inside along a cylinder center line of the cylindrical member by introducing compressed air into the cylindrical member (440; Translation ¶ 0085), and a chip guiding member (300) configured to be mounted to the housing via the plate shaped bracket and configured to connect to an upstream side opening of the cylindrical member at a position away from the lower communication hole and downward of the chip suction port (Figs. 3-5).  The chip guiding member (300) includes therein a chip guiding passage (312) connected to the chip suction port (Figs. 4-6, 8), a pair of side wall portions (Figs. 6, 8) facing each other, and an upper wall portion (321; Fig. 5) configured to cover areas of upper parts of the side wall portions away from the lower communication hole (Fig. 6).  The chip suction port is formed from an area between the upper parts of the side wall portions closer to the lower communication hole (Figs. 4-6, 8).  The chip suction port also includes a first suction region opening upward and a second suction region continuous with the first suction region and opening laterally (Fig. 6).  The cylindrical member is configured to connect to the chip guiding member with the cylindrical center line of the cylindrical member extending downward at an angle apart from the lower communication hole (Fig. 6).  The angle depends on orientation of the tip dresser.  It is also worth noting that an angle of zero degrees is still an angle.  Applicant should consider defining how the angle is measured.  The chip guiding member (300) is mounted to the housing to cover an area of an opening side of the cutout portion by the first suction region and such that the upper wall portion is located continuous with, and flush with, the edge of the one end of the plate shaped bracket (Figs. 3-6, 8).  While it is extremely likely that a holder is inherent to the cutting member (11) shown in Figure 9, the reference does not explicitly recite the feature.
Nakajima disclose a tip dresser (1) with a rotary holder (5) for a replaceable cutting member (6) is axially and rotatably supported in the hollow part (Fig. 3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tip dresser disclosed in Gong with a holder as suggested by Nakajima in order to provide a replaceable cutting member.
(Claim 2) The chip guiding member (300) includes a bottom (313) having an interference avoidance part (presumably the slope of said bottom) that extends linearly downward at an angle from a peripheral edge portion of the chip suction port substantially along the cylinder center line of the cylindrical member (Figs. 4-6, 8).  Again, extending at an angle does not provide a specific orientation of the bottom.  Also, it is worth noting that “along” is not tantamount to parallel.
(Claim 3) The interference avoidance part includes an extension end attached (at least partially) to a lower end portion of a peripheral edge of the upstream side opening of the cylindrical member (Figs. 5, 6).
(Claim 4) The housing includes a motor casing and a holder casing extending laterally from a top of the motor casing and having the upper and lower communication holes in an extending part of the holder casing (Figs. 3-6), and the cylindrical member is configured to connect to the chip guiding member with the cylinder center line of the cylindrical member extending along a direction intersecting with an extending direction of the holder casing (Figs. 3-6).  Here, the claim does not require the center line of the cylinder center line to intersect the holder casing, but instead refers to a direction that extends along the cylinder center line and an extending direction of the holder casing.  These directions appear to be arbitrary and directions applied to the prior art device meet the limitations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722